Case 2:17-cv-01619-TLN-AC Document 43-4 Filed 05/16/19 Page 1 of 14

DEPOSITION OF OFFICER ZACK JACOBSEN

 

 

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA
“—CU0—=

ANNICE EVANS, individually and
as Successor in Interest to
Decedent ANGEL RAMOS; DANTE
RAMOS, in his individual
capacity; PHILLIP WILSON-VAUGHN,
in his individual capacity;
LEANN SANCHEZ, in her individual
capacity; DARCEL LEWIS, in his
individual capacity; D.W., by
and through his Guardian Ad
Litem, CARITA WILSON; and ALICIA
SADDLER, individually and as
Guardian Ad Litem for minor
G.W., Case No.:
Plaintiffs, 2:17-cv-01619-TLN-AC
Vs.

CITY OF VALLEJO; a municipal
corporation; ZACK JACOBSEN,
Police Officer for the City of
Vallejo; and DOES 1-50,
individually and in their
official capacities as Police
Officers for the City of
Vallejo, inclusive,

Defendants.

ee ee ee

 

DEPOSITION OF OFFICER ZACK JACOBSEN

THURSDAY, OCTOBER 11, 2018

REPORTED BY: HEATHER M. LOFHOLM, CSR #11570

 

Barbara J,Butler & Associates - Certified Court Reporters
1659 Scott Blyd., Suite 15, Santa Clara, CA 95950 - (510) 83-BUTLER (2885) or (408) 248-BUTLER (2885)

 
10
11
LZ
13
14
15
16
Li
18
19
20
21
22
23
24

25

Case 2:17-cv-01619-TLN-AC Document 43-4 Filed 05/16/19 Page 2 of 14

DEPOSITION OF OFFICER 4ACK JACOBSEN

 

 

APPEARANCES

For the Plaintiffs:

LAW OFFICES OF JOHN L. BURRIS

BY: BENJAMIN NISENBAUM, ATTORNEY AT LAW
7677 Oakport Street, Suite 1120

Oakland, California 94621

(510) 839-5200

bnisenbaum@hotmail.com

For the Defendants:

CITY OF VALLEJO

CITY ATTORNEY'S OFFICE

BY: KATELYN M. KNIGHT, DEPUTY CITY ATTORNEY
555 Santa Clara Street

Vallejo, California 94590

(707) 648-4388
katelyn.knight@cityofvallejo.net

=sgbg=-

 

Barbara J.Butler & Associates - Certified Court Reporters

1659 Scott Blvd,, Suite 15, Santa Clara, CA 95050 = (510) 83-BUTLER (2865) or (408) 248-BUTLER (2885)

 
10
11
L2
13
14
15
16
17
18
19
20
21
22
23
24

aa

Case 2:17-cv-01619-TLN-AC Document 43-4 Filed 05/16/19 Page 3 of 14

DEPOSITION OF OFFICER ZACK JACOBSEN

 

 

By Mr. Nisenbaum

Plaintiffs'

Exhibit Number

A

INDEX OF EXAMINATIONS

Page
4
--o00--
INDEX OF EXHIBITS
Description Page
Hand-drawn Diagram 77
—O0O-=

 

1659 Seott Blvd.,

Barbara J.Butler & Associates
95050 =

Suite 15,

Santa Clara,

CA

Certified Court Reporters
($510) 83-BUTLER (2885) or (408) 248-BUTLER(2885)

 
10

L1

a2

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:17-cv-01619-TLN-AC Document 43-4 Filed 05/16/19 Page 4 of 14

DEPOSITION OF OFFICER ZACK JACOBSEN

 

 

BE IT REMEMBERED that on Thursday, October 11, 2018,
at the hour of 10:03 a.m., of said day, at the Law Offices
of John L. Burris, 7677 Oakport Street, Suite 1120,
Oakland, California, before me, HEATHER M. LOFHOLM, a
Certified Shorthand Reporter, personally appeared

4ACK JACOBSEN,
called as a witness herein, having heen first administered
an oath in accordance with CCP Section 2025, was examined
and testified as follows:
EXAMINATION
BY MR. NISENBAUM:
Q. Can you please state and spell your name.
A. Zachary, dg-a-c-h-a-r-y, Jacobsen,
J-a-c-o-b-s-e-n.
QO. And what is your current employment?
A. I am employed with the City of Vallejo as a
police officer.
QO. What is your rank?
A. T am a patrol officer.
Q. And how long have you been employed with the City
of Vallejo as a police officer?
A. Since July 15 of 2013.
Qo. And prior te that you had other law enforcement
experience, correct?

Beg Yes; sir.

 

Barbara J.Butler & Associates Certified Court Reporters
1659 Seott Blvd., Suite 15, Santa Clara, CA 95050 = (510) 83=BUTLER (2885) or (408) 248-BUTLER (2885)

 
10
11
L?
13
14
15
16
17
18
19
20
2h
22
23
24

Zo

Case 2:17-cv-01619-TLN-AC Document 43-4 Filed 05/16/19 Page 5 of 14

DEPOSITION OF OFFICER ZACK JACOBSEN

 

 

Or Please. As I understand it, you say that you saw

a knife in Mr. Ramos's hand, and that's why you shot him,

correct?
A. Yes, sir.
Or Describe the knife for me.
A. At which point? I saw Mr. Ramos with a knife on

two separate occasions.

QE Were they different knives?
A. I don't know if they were different knives.
Gn Okay. The first occasion that you saw him with a

knife, describe the knife.

A. The knife appeared to be an eight- to ten-inch
kitchen knife. As I described it in my initial interview,
if you bought a set of kitchen knives it would be the
largest knife in the set is how I remember it.

oF When you say "“eight- to ten-inch kitchen knife"

do you mean that the blade is eight to ten inches?

A. Yes.

Q. Or the entire thing?

A. Yes, sir.

QO. So eight to ten inches plus the blade -- I'm

sorry, plus the handle?

A. I believe the blade was approximately eight to
ten inches longs

OE Okay. And what color was it?

21

 

Barbara J.Butler & Associates - Certified Court Reporters
1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 = (510) &3-BUTLER (2885) or (408) 248-BUTLER (2885)

 
10

11

12

13

14

iS

16

17

18

Lo

20

2

22

23

24

25

Case 2:17-cv-01619-TLN-AC Document 43-4 Filed 05/16/19 Page 6 of 14

DEPOSITION OF OFFICER ZACK JACOBSEN

 

 

A. The blade was silver.

Q. And when did you see him? Where was he when you
saw him holding that knife?

A. He was inside what I believed to be the kitchen.

QO. And you saw him through an open door that led out
to the deck?

A. Yes ate:

QO. And did you see what he did with that knife?

A. He had it above his shoulder with the handle of
the knife in his hand and the blade of the knife extending
out away from his pinky (indicating).

QO. Over what period of time did you see him holding
that knife at that time?

Ae Do you mean how long?

QO. Correct. How long did that observation last of
him holding the knife?

A. I would estimate somewhere around five seconds.

O. And during that five seconds was he holding it in
the same position, or was he doing something with his arm?

A. I recall him being held back by someone. He
appeared to be trying to get at a person that I could not
see. They were out of my view. It would have been on the
north side of the kitchen, and he appeared to be extremely
angry, trying to get at someone (indicating).

0: Okay. And my question, though, is what was he

22

 

Barbara J.Butler & Associates - Certified Court Reporters
1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 = (510) 83-BUTLER (2865} or (408) 248-BUTLER(2865)

 
10

Lil

12

13

14

15

16

Li

18

Lo

20

21

22

23

24

Z5

Case 2:17-cv-01619-TLN-AC Document 43-4 Filed 05/16/19 Page 7 of 14

DEPOSITION OF OFFICER ZACK JACOBSEN

 

 

doing with the arm that was holding the knife? Was it in
the same position? Was it in a stabbing motion? What was
it doing (indicating) ?

A. As I recall, it was generally in the same
position. I don't know that it was completely stable, but
generally in the same position as he was trying to move
forward (indicating) .

Q. And for the record, you've held your right arm --

that was in his right hand?

Ae Yes, sir.
Q. And you held it with your -- and almost, I guess,
at a -- is that a 45-degree angle or 90-degree angle?

That's a right angle, so 90 degrees?
MS. KNIGHT: Might be 85, I think.
BY MR. NISENBAUM:

Q. So about an 85, 90-degree angle at the elbow,
correct?

Be. Yes, sir.

Q. So that the fist is about almost ear height,
maybe a little bit above your ear, correct?

A. Generally, yes, sir.

OG. And with the -- where the blade would have been
facing towards the wrist, the bottom of the blade would be
lined up with the wrist basically, correct (indicating) ?

A. The blade just extended out and away from the

23

 

Barbara J.Butler & Associates = Certified Court Reporters
1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 = (510) B3=BUTLER (2885) or (408) 249-BUTLER (2885)

 

 

 
10
11
12
13
14
1S
16
17
18
19
20
aL
22
23
24

25

Case 2:17-cv-01619-TLN-AC Document 43-4 Filed 05/16/19 Page 8 of 14

DEPOSITION OF OFFICER ZACK JACOBSEN

 

 

iO Okay. The lighting that you had came primarily
from the residence, correct?
A. The kitchen and then the -- there was a light on

the outside of the house that illuminated the deck.

Dy That was my next question. Was there deck
lighting?

A. Yes, sir.

Q. There was, correct?

A. Yes; Sir.

Os Okay. And then you also had a flashlight,
correct?

A. Yes; sar.

oe And you did not feel the need to use a flashlight

to assist your vision?

A. No, sir.
C Correct?
A. Correct.

o. So it's bright enough that you felt like you
could see what was happening, correct?

A. Correct.

Q. And did you have any discussion with the person
you were assigned to, Samida, about how you were going to
handle this call?

A. No, it happened too quickly.

Q. On the drive there did you have any discussion

53

 

Barbara J.Butler & Associates - Certified Court Reporters
1659 Seott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (2885) or (408) 248-BUTLER (2865)

 
10
171
12
i
14
LS
16
Ly
18
19
20
21
22
23
24

25

Case 2:17-cv-01619-TLN-AC Document 43-4 Filed 05/16/19 Page 9 of 14

DEPOSITION OF GFFICER ZACK JACOBSEN

 

 

DECLARATION OF WITNESS

I do solemnly declare under penalty of perjury,

under the laws of the State of California, that the

foregoing is my deposition under oath; that these are the

questions asked of me and my answers thereto; that I have

read same and have made the necessary corrections,

additions, or changes to my answers that I deem necessary.

this

In witness thereof, I hereby subscribe my name

day of , 20

 

 

ZACK JACOBSEN

114

 

1659 Scott Bivd.,

Barbara J.Butler & Associates - Certified Court Reporters
Suite 15, Santa Clara, CA 935050 - (510) 83-BUTLER (2885) or (408) 248=BUTLER (2885)

 
10
Li
Le
13
14
de
16
17
18
19
20
21
22
23
24

235

Case 2:17-cv-01619-TLN-AC Document 43-4 Filed 05/16/19 Page 10 of 14

DEPOSITION OF OFFICER ZACK JACOBSEN

 

 

CERTIFICATE OF REPORTER

I, HEATHER M. LOFHOLM, a Certified Shorthand
Reporter, hereby certify that the witness in the foregoing
deposition, ZACK JACOBSEN, was by me duly administered an
oath in accordance with CCP Section 2025 to tell the
truth, the whole truth and nothing but the truth in the
within-entitled cause; that the testimony of said witness
was taken down in shorthand by me, a Certified Shorthand
Reporter and disinterested person, at the time and place
herein stated, and that the testimony of the said witness
was thereafter reduced to typewriting, by computer, under
my direction and supervision.

I further certify that I am not of counsel or
attorney for either or any of the parties to the said
deposition, nor in any way interested in the outcome of
this cause, and that I am not related to any of the
parties thereto.

I hereto declare under penalty of perjury that the
foregoing is true and correct. I have hereunto set my

hand on October 25, 2018.

/s/Heather M. Lofholim

Heather M. Lofholm, CSR No. 11570

115

 

Barbara J.Butler & Associates - Certified Court Reporters

1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) $3-BUTLER (2885) or (408) 248-BUTLER (2885)

 
10

Ld

12

3

14

15

16

17

18

3

20

2l

22

23

24

25

Case 2:17-cv-01619-TLN-AC Document 43-4 Filed 05/16/19 Page 11 of 14

DEPOSITION OF OFFICER ZACK JACOBSEN

 

 

WITNESS LETTER

TO: Officer Zack Jacobsen Date: 10.26.18
c/o KATELYN M. KNIGHT, Deputy City Attorney
City Attorney's Office Depo: 10.11.18
555 Santa Clara Street30 Ref. #18101162

Vallejo, CA 94590
RE: Annice Evans, et al. v. City of Vallejo, et al.
Dear Officer Jacobsen:

The transcript of your Deposition reported in the
above-captioned cause has been prepared and will be
available at this office for your inspection and signature
for a period of 30 days from the date of this letter.

Please contact our office between the hours of 9:30
a.m. and 5:00 p.m. Monday-Friday, to schedule an
appointment. Or, if you prefer, contact the attorney to
read, correct and sign the copy of your Deposition under
penalty of perjury.

Read the transcript making any changes necessary. In
making any changes, please use the following guide:

1. DO NOT WRITE on the original transcript.

2. SIGN UNDER PENALTY OF PERJURY at the end of
the Deposition on the Declaration of Witness
Page.

3. List each change and reason for the change on
the Deposition Errata Sheet following this page.
Signature is required at the bottom of the
Deposition Errata Sheet.

4. Forward the signed Declaration of Witness Page
and signed Deposition Errata Sheet in addition
to a copy of this letter to:

Barbara J. Butler & Associates
Certified Court Reporters

P.O. Box 3508

Santa Clara, California 95055
(510) 832-8853 or (408) 248-2885

Upon receipt of items requested in this letter, I

will forward copies of same to all Counsel.

Sincerely,

/s/Barbara J. Butler
Barbara J. Butler, CSR

cc: All Counsel

116

 

Barbara J.Butler & Associates - Certified Court Reporters

1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (2885) or (408) 248-BUTLER (28865)

 
10
11
12
13
14
15
16
17
18
LS
20
zl.
22
eS
24

25

Case 2:17-cv-01619-TLN-AC Document 43-4 Filed 05/16/19 Page 12 of 14

DEPOSITION OF OFFICER ZACK JACOBSEN

 

 

DEPOSITION ERRATA SHEET

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RE: Annice Evans, et al. v. City of Vallejo, et al.
Depo: 10.11.18 Ref. #18101162
Page No. Line No.
Change:
Reason for change:
Page No. Line No.
Change:
Reason for change:
Page No. Line No.
Change:
Reason for change:
Page No. Line No.
Change:
Reason for change:
Page No. Line No.
Change:
Reason for change:
Page No. Line No.
Change:
Reason for change:
Page No. Line No.
Change:
Reason for change:
ZACK JACOBSEN Date
FLY

 

Barbara J.Butler & Associates - Certified Court Reporters

1659 Scott Bivd., Suite 15, Santa Clara, CA 95050 = (510) 83=BUTLER

(2885) or (408) 248-BUTLER (2885)

 

 
10

Li

12

13

14

15

16

17

18

19

20

22

23

24

25

Case 2:17-cv-01619-TLN-AC Document 43-4 Filed 05/16/19 Page 13 of 14

DEPOSITION OF OFFICER ZACK JACOBSEN

 

 

UNSIGNED TRANSCRIPT

Upon completion of the foregoing transcript, the
witness was notified it was ready for signature, but the
deposition was not signed by the witness for the following

reason:

 

 

 

 

 

 

 

BARBARA J. BUTLER & ASSOCIATES

=-900=-

118

 

Barbara J.Butler & Associates - Certified Court Reporters
1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (2865) or (408) 248-BUTLER (2685)

 
10
11
2
is
14
1
16
i
18
19
20
21
22
Zo
24

Bo

Case 2:17-cv-01619-TLN-AC Document 43-4 Filed 05/16/19 Page 14 of 14

DEPOSITION OF OFFICER ZACK JACOBSEN

 

 

Page # Line #

ATTORNEY'S NOTES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ / /
/ /
/ /
/ /
/ /
/ /
/ /
/ /
/ /
/ i
/ /
fi /
/ /
/ /
/ /
/ i
/ f
/ /
/ /
¥ i
i j
/ /
/ /

 

L193

 

Barbara J.Hutler & Associates - Certified Court Reporters
1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) B3-BUTLER (2885) or (408) 248-BUTLER (2885)

 
